HOFFMAN, Judge
ORDER
The Court, having found this defendant guilty after trial on February 2,1976, now hereby orders a new trial in this cause, sua sponte. At no time prior to trial was defendant apprised of his right to a trial by jury in this matter nor did defendant ever execute the written waiver of jury trial required by Rule 23(a), F. R. Crim. Pro. At no time prior to trial did defendant indicate his knowledge of his right to a trial by jury nor his waiver of same. This being the case, defendant is entitled to a new trial. Jeopardy did not attach at the first trial on February 2, 1976 since defendant was not tried before the appropriate trier of fact. Serfaso v. U.S., 95 S.Ct. 1055 (1975).
Defendant has now indicated his desire to have this matter tried before a jury. Upon execution of the appropriate jury trial demand, this matter shall be transferred to the District Court for trial.
It is so ordered.